DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-27 are currently pending.
Claims 21-27 are newly added.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/03/2022, 06/03/2022, 06/30/2022, 09/20/2022, and 09/20/2022 were considered by the examiner.

Drawings
The drawings were received on 08/08/2022.  These drawings are not acceptable for reproduction as they are pixelated and blurry.
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the distance between the first and second walls being variable in a portion” and “variable-distance” (claims 6), “the first and second tubes being variable in a portion” and “variable-distance” (claim 9), “the distance between the inner and outer walls optionally being variable in a portion” and “variable-distance” (claim 20), and “the first and second walls is variable in a portion” and “variable-distance” (claims 23-25), must be shown or the feature(s) canceled from the claim(s).  Note: the distance between the walls being variable is not illustrated and applicant’s amended specification, filed on 08/08/2022, merely appears to indicate that the distance between the walls can be variable.  Merely indicating, in the specification that the walls can be variable does not correct the above objections to the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification was received on 08/08/2022. The specification is not acceptable as it makes reference to drawings that are also not acceptable and which drawings have not been entered. Accordingly, the specification received on  08/08/022 has also not been entered.

Claim Rejections - 35 USC § 112
The applicant’s amendments to the claims have overcome the previous 35 U.S.C. 112 rejections.

(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 21, 22, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 20, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  To advance persecution, the recitation of "optionally" has been removed from the claim(s) and the limitation(s) following the phrase "optionally" have also been removed from the claim because such limitation(s) is/are optional and such limitation(s) have also been removed to aid in clarifying the claim(s).
Claim 21 is objected to because line 7 and 8 recites “the first conduit”, then line 8 recites “the first conduit”, then line 12 recites “a first conduit”, then line 15 recites “the first conduit”.  It is unclear as to how many first conduits are being claimed.  Is the first recitation of the “the first conduit”  the same conduit or a different conduit from the recitation of the “a first conduit”?  The conduit will all be treated as the same first conduit.
The claims have been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11, 12, 14-22, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Van Gundy et al. (US 3207533), (hereinafter, Van).
    PNG
    media_image1.png
    340
    768
    media_image1.png
    Greyscale


Re Clm 1: Van discloses an insulated assembly (see Fig. 1 and the Fig. above), comprising: 
(a) a jacket assembly (see above) that comprises
(i) an outer jacket (14, 24, 25, 26, 27, and the other 14) secured to a first threaded fitting (16) and 
(ii) an inner jacket (13, 20, and the other 13) secured to the first threaded fitting (16), the inner jacket defining a jacket lumen therein (see above), the jacket lumen defining a major axis (see above), the outer jacket and the inner jacket also defining a sealed, evacuated jacket insulating space therebetween (18), 
a vent (at 19) communicating with the jacket insulating space (see above) to provide an exit pathway for gas molecules from the jacket insulating space (see above), the vent (at 19) being sealable for maintaining a vacuum within the jacket insulating space following evacuation of gas molecules through the vent (the vent  is made to or is capable of being sealable for maintaining a vacuum within the jacket insulating space following evacuation of gas molecules through the vent), the distance between the first and second walls (see above); (b) a first conduit (30 and the conduit attached to 38) defining a first lumen (see above); (c) a second conduit (31 and 33) defining a second lumen (see above), the lumen of the second conduit and the lumen of the first conduit being in fluid communication with one another (see above); and, (d) a sealer (34, 35, 49, 50, 45, and 46) disposed between an end of the first conduit and an end of the second conduit (see above), the sealer being in fluid communication with the first lumen and with the second lumen (see above), (e) the jacket assembly being sealably secured to the first conduit and the second conduit (see above), and (f) as measured along the major axis of the lumen of the jacket, the jacket insulating space overlying at least a portion of the first conduit and at least a portion of the second conduit (see above).  
Re Clm 2: Van discloses a first threaded nut (52) that encircles the first conduit and a first ferrule (38) that encircles the first conduit, the first threaded nut engaging with the first threaded fitting (see above) such that turning the first threaded nut exerts the first threaded fitting and the first ferrule against one another such that the first ferrule sealably secures the jacket assembly to the first conduit (via the 47s).  
The recitation “the first threaded nut engaging with the first threaded fitting (see above) such that turning the first threaded nut exerts the first threaded fitting and the first ferrule against one another such that the first ferrule sealably secures the jacket assembly to the first conduit” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Note: it is the final/end product claimed that is being compared to/with the prior art(s) used in making the rejection, and a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from the prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
Accordingly, Gundy discloses all the claimed structural features and the final product.
Re Clm 3: Van discloses wherein the outer jacket is secured to a second threaded fitting (17) and the inner jacket is secured to the second threaded fitting (17), and wherein the insulated assembly further comprises a second threaded nut (53) that encircles the second conduit and a second ferrule (39) that encircles the second conduit (see above), the second threaded nut engaging with the second threaded fitting such that the second ferrule sealably secures the jacket assembly to the second conduit (see above).  
Re Clm 4: Van discloses wherein the first and second lumens are coaxial with one another (see above).  
Re Clm 5: Van discloses wherein the first conduit comprises a first inner tube (30) and a first outer tube (the conduit attached to 38), the first inner tube and the first outer tube defining a sealed insulating space therebetween (36, see above, via the sealed connection(s)).  
Re Clm 8: Van discloses wherein the second conduit comprises a second inner tube (31) and a second outer tube (33), the first inner tube and the first outer tube defining a sealed insulating space therebetween (37, see above, via the sealed connection(s)).  
Re Clm 11: Van discloses wherein the inner jacket and the first conduit define a sealed space therebetween (see above).  
Re Clm 12: Van discloses wherein the inner jacket and the second conduit define a sealed space therebetween (see above).  
Re Clm 14: Van discloses communicating a fluid through the lumen of the first conduit and the lumen of the second conduit of an insulated assembly according to claim 1 (see claim 1 and (Col. 1, lns. 1-26).  
Re Clm 15: Van discloses a method, comprising: with (a) a jacket assembly (see above) that comprises (i) an outer jacket (14, 24, 25, 26, 27, and the other 14) secured to a first threaded fitting (16) and (ii) an inner jacket (13, 20, and the other 13) secured to the first threaded fitting (16), the inner jacket defining a jacket lumen therein (see above), the jacket lumen defining a major axis (see above), the outer jacket and the inner jacket also defining a sealed jacket insulating space therebetween (18), a vent (at 19) communicating with the jacket insulating space (see above) to provide an exit pathway for gas molecules from the jacket insulating space (see above), the vent being sealable for maintaining a vacuum within the jacket insulating space following evacuation of gas molecules through the vent, the distance between the first and second walls (see above), (b) a first conduit (30 and the conduit attached to 38) defining a first lumen (see above); (c) a second conduit (31 and 33) defining a second lumen (see above), the lumen of the second conduit and the lumen of the first conduit being in fluid communication with one another (see above); and, (d) a sealer (34, 35, 49, 50, 45, and 46) disposed between and end of the first conduit and an end of the second conduit (see above), the sealer being in fluid communication with the first lumen and with the second lumen (see above), placing the first lumen into fluid communication with the second lumen (see above), and sealably securing the jacket assembly to one or both of the first and second conduits (see above) such that, as measured along the major axis of the lumen of the jacket, the jacket insulating space overlies at least a portion of the first conduit and at least a portion of the second conduit (see above).  
Re Clm 16: Van discloses wherein the sealably securing is effected by engaging the first threaded fitting with a first ferrule (38, see above), the engagement (see above).
Re Clm 17: Van discloses wherein the sealably securing is effected such that the inner jacket and first conduit define a space therebetween (see above).  
Re Clm 18: Van discloses wherein the outer jacket is secured to a second threaded fitting and the inner jacket is secured to the second threaded fitting (see above), further comprising engaging the second threaded fitting with a second ferrule (39) so as to secure the jacket assembly to the second conduit (see above), the engagement (see above).  
Re Clm 19: Van discloses wherein the sealably securing is effected such that the inner jacket and second conduit define a space therebetween (see above). 
Re Clm 20: Van discloses wherein one or both of the first and second conduits comprises an inner wall and an outer wall (see 30 and the conduit attached to 38 and also 31 and 33) that define an insulating space therebetween (see above), a vent (at 19) communicating with the jacket insulating space (see above) to provide an exit pathway for gas molecules from the jacket insulating space, the vent being sealable for maintaining a vacuum within the jacket insulating space following evacuation of gas molecules through the vent (see Col. 1, ln. 63 through Col. 2, ln. 10), the distance between the inner and outer walls (see above).
Re Clm 21: Van discloses an insulated assembly (see Fig. 1 and the Fig. above), comprising: (a) a jacket assembly (see above) that comprises (i) an outer jacket (14, 24, 25, 26, 27, and the other 14) secured to a first threaded fitting (16) and (ii) an inner jacket (13, 20, and the other 13) secured to the first threaded fitting (16), the inner jacket defining a jacket lumen therein (see above), the jacket lumen defining a major axis (see above), the outer jacket and the inner jacket also defining a sealed (at 18), evacuated jacket insulating space therebetween (18), the insulated assembly further comprising a first threaded nut (52) that encircles the first conduit (30 and the conduit attached to 38) and a first ferrule (38) that encircles the first conduit, the first threaded nut engaging with the first threaded fitting such that turning the first threaded nut exerts the first threaded fitting and the first ferrule against one another such that the first ferrule sealably secures the jacket assembly to the first conduit (via the 47s) (b) a first conduit (30 and the conduit attached to 38) defining a first lumen (see above); (c) a second conduit (31 and 33) defining a second lumen (see above), the lumen of the second conduit and the lumen of the first conduit being in fluid communication with one another (see above); and, (d) the jacket assembly being sealably secured to the first conduit and the second conduit (via 34, 35, 49, 50, 45, and 46), and (e) as measured along the major axis of the lumen of the jacket, the jacket insulating space overlying at least a portion of the first conduit and at least a portion of the second conduit (see above).  
The recitation “the first threaded nut engaging with the first threaded fitting (see above) such that turning the first threaded nut exerts the first threaded fitting and the first ferrule against one another such that the first ferrule sealably secures the jacket assembly to the first conduit” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Note: it is the final/end product claimed that is being compared to/with the prior art(s) used in making the rejection, and a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from the prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
Accordingly, Gundy discloses all the claimed structural features and the final product.
Re Clm 22: Van discloses a sealer (34, 35, 49, 50, 45, and 46) disposed between an end of the first conduit and an end of the second conduit (see above), the sealer being in fluid communication with the first lumen and with the second lumen (see above).  
Re Clm 26: Van discloses wherein at the first conduit comprises a region that engages with the first ferrule (see above).  
Re Clm 27: Van discloses wherein at the first conduit comprises a region that engages with the first ferrule (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Gundy et al. (US 3207533), (hereinafter, Van) as applied to claims 1-5, 8, 11, 12, 14-22, 26, and 27.

Re Clm 13: Van discloses wherein, as measured along the major axis of the lumen of the jacket, the first conduit defines a length, the second conduit defines a length, and the jacket insulating space overlies a length of at least one of the first conduit and the second conduit.
Van fails to disclose a range from 1 to 10%.
The amount of overlay of one component over another can enhance the strength of the structures overlaying, alternatively, overlaying of components would have had the same predictable results of allowing a joint to be formed, to allow the insulation of the components to occur, or to provide stability of mating members, for the purpose of enhancing the strength of the structures overlaying, alternatively, overlaying of components would have had the same predictable results of allowing a joint to be formed, to allow the insulation of the components to occur, or to provide stability of mating members.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Van, to have had a range from 1 to 10%, for the purpose of enhancing the strength of the structures overlaying, alternatively, overlaying of components would have had the same predictable results of allowing a joint to be formed, to allow the insulation of the components to occur, or to provide stability of mating members.  Note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant argues, page 13 in lines 5-14, that the application is in condition for allowance, that the drawing objections have been overcome, and that the 112 rejections have been overcome.
This is not persuasive.
This instant application is not in condition for allowance due to the outstanding objections and rejections set forth above, that the drawing objections have not been overcome (see the objections above), and that the 112 rejections have not been overcome (see the rejections above).
Applicant argues, page 13 line 15 through page 15 line 5, that Van does not disclose a sealer disposed between an end of the first conduit and an end of the second conduit, the sealer being in fluid communication with the first lumen and with the second lumen.
This is not persuasive.
Van discloses a sealer (34, 35, 49, 50, 45, and 46) disposed between an end of the first conduit and an end of the second conduit (see the image above), the sealer being in fluid communication with the first lumen and with the second lumen (see the image above).
Applicant argues, page 15 line 6 through page 16 line 4, that Van does not disclose a first threaded nut that encircles the first conduit and a first ferrule that encircles the first conduit, the first threaded nut engaging with the first threaded fitting such that turning the first threaded nut exerts the first threaded fitting and the first ferrule against one another such that the first ferrule sealably secures the jacket assembly to the first conduit.
This is not persuasive.
Van discloses a first threaded nut (52) that encircles the first conduit (30 and the conduit attached to 38) and a first ferrule (38) that encircles the first conduit, the first threaded nut engaging with the first threaded fitting (16).  As for the recitation of “such that turning the first threaded nut exerts the first threaded fitting and the first ferrule against one another such that the first ferrule sealably secures the jacket assembly to the first conduit” it is noted that said recitation “the first threaded nut engaging with the first threaded fitting (see above) such that turning the first threaded nut exerts the first threaded fitting and the first ferrule against one another such that the first ferrule sealably secures the jacket assembly to the first conduit” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Note: it is the final/end product claimed that is being compared to/with the prior art(s) used in making the rejection, and a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from the prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
Accordingly, Gundy discloses all the claimed structural features and the final product.
As for the other claims that have not been specifically argued, these claims will stand or fall on their own or from the claim(s) from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
11/17/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679